Supreme Court of Florida
                                  ____________

                                  No. SC13-1121
                                  ____________


   IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT NO. 2013-04.

                                  [June 4, 2015]

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions for

publication and use. We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes amending the following existing standard criminal

jury instructions: 28.4 (Leaving the Scene of a Crash Involving Death or Injury);

28.6 (Fleeing to Elude a Law Enforcement Officer); 28.7 (Fleeing to Elude a Law

Enforcement Officer (Siren and Lights Activated)); 28.8 (Fleeing to Elude a Law

Enforcement Officer (Siren and Lights Activated with High Speed or Reckless

Driving)); 28.81 (Fleeing to Elude a Law Enforcement Officer (Siren and Lights

Activated with High Speed or Reckless Driving Causing Serious Bodily Injury or
Death)); 28.82 (Aggravated Fleeing or Eluding (Leaving a Crash Involving Injury

or Death then Causing Serious Bodily Injury or Death)); 28.83 (Aggravated

Fleeing or Eluding (Leaving a Crash Involving Damage to a Vehicle or Property

then Causing Serious Bodily Injury or Death)); 28.84 (Aggravated Fleeing or

Eluding (Leaving a Crash Involving Injury or Death then Causing Injury or

Property Damage to Another)); 28.85 (Aggravated Fleeing or Eluding (Leaving a

Crash Involving Damage to a Vehicle or Property then Causing Injury or Property

Damage to Another)). The Committee also proposes the following new jury

instruction: 28.18 (Failure to Obey the Lawful Order of a [Police] [Fire] [Traffic]

Official). The Committee published its proposals in The Florida Bar News. Two

comments were received by the Committee. The Court did not publish the

proposals after they were filed.

      Having considered the Committee’s report and the comments submitted to

the Committee, we amend the standard jury instructions as proposed by the

Committee and authorize them for publication and use. The majority of the

Committee’s proposals are straightforward and do not warrant further discussion.

With respect to instructions 28.81, 28.82, 28.83, 28.84, and 28.85, those

instructions are renumbered 28.8(a), 28.8(b), 28.8(c), 28.8(d), and 28.8(e),

respectively. Instructions 28.4, 28.8(b), and 28.8(e) have been modified to reflect

the actual knowledge element, i.e., that the defendant knew that he or she was


                                        -2-
involved in a crash or accident, consistent with this Court’s decision in State v.

Dorsett, 158 So. 3d 557, 563 (Fla. 2015).

      The new and amended criminal jury instructions, as set forth in the appendix

to this opinion, are hereby authorized for publication and use.1 New language is

indicated by underlining, and deleted language is indicated by struck-through type.

In authorizing the publication and use of these instructions, we express no opinion

on their correctness and remind all interested parties that this authorization

forecloses neither requesting additional or alternative instructions nor contesting

the legal correctness of the instructions. We further caution all interested parties

that any comments associated with the instructions reflect only the opinion of the

Committee and are not necessarily indicative of the views of this Court as to their

correctness or applicability. The instructions as set forth in the appendix shall be

effective when this opinion becomes final.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.



       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.

                                         -3-
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceedings – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge Jerri Lynn Collins, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Sanford, Florida; Judge Joseph Anthony Bulone,
Past Chair, Supreme Court Committee on Standard Jury Instructions in Criminal
Cases, Clearwater, Florida; and Bart Neil Schneider, Staff Liaison, Office of the
State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                       -4-
                                 APPENDIX

         28.4 LEAVING THE SCENE OF A CRASH INVOLVING
                        [DEATH] OR [INJURY]
                § 316.027(1), Fla. Stat.; § 316.062, Fla. Stat.

      To prove the crime of Leaving the Scene of a Crash Involving [Death]
[Injury], the State must prove the following four elements beyond a
reasonable doubt:

        1. (Defendant) was the driver of a vehicle involved in a crash or
           accident occurring on public or private property resulting in
           [injury to] [death of] any person.

        2. (Defendant) knew or should have knownthat [he] [she] was
           involved in a crash or accident.

        Give 3a if death is charged or 3b if injury is charged.
        3.    a. (Defendant) knew, or should have known from all of the
                  circumstances, including the nature of the crash or
                  accident, of the injury to or death of the person.

              b. (Defendant) knew, or should have known from all of the
                 circumstances, including the nature of the crash or
                 accident, of the injury to the person.

        Give 4a, 4b, or both as applicable.
        4.    a. (Defendant) willfully failed to stop at the scene of the crash
                  or accident or as close to the crash or accident as possible
                  and remain there until [he] [she] had given “identifying
                  information” to the [injured person] [driver] [occupant]
                  [person attending the vehicle] and to any police officer
                  investigating the crash or accident.

           [or]

              b. (Defendant) willfully failed to render “reasonable
                 assistance” to the injured person if such treatment
                 appeared to be necessary or was requested by the injured
                 person.

                                     -5-
      If the State proves that the defendant willfully failed to give any part of
the “identifying information” or willfully failed to give reasonable assistance,
the State satisfies this element of the offense.

      Definitions. Fla. Stat. § 316.003(75).
      A “vehicle” is every device, in, upon, or by which any person or
property is, or may be, transported or drawn upon a highway, except devices
used exclusively upon stationary rails or tracks.

       “Identifying information” means the name, address, vehicle
registration number, and, if available and requested, the exhibition of the
defendant’s license or permit to drive.

      “Reasonable assistance” includes carrying or making arrangements to
carry the injured person to a physician or hospital for medical treatment.

      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means knowingly, intentionally and purposely.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

  LEAVING THE SCENE OF A CRASH INVOLVING DEATH OR
                  INJURY — 316.027(1)
CATEGORY ONE     CATEGORY TWO        FLA. STAT. INS. NO.
None
                 Attempt             777.04(1)  5.1

                                    Comments

      See Mancuso v. State, 652 So. 2d 370 (Fla. 1995), State v. Dumas, 700 So.
2d 1223 (Fla. 1997), and State v. Dorsett, 158 So. 3d 557 (Fla. 2015).

     This instruction was adopted in 1995 [665 So. 2d 212] and amended in 2008
[SC07-1851, January 10, 2008] [973 So. 2d 432] and 2015.




                                       -6-
     28.6 FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER
                      § 316.1935(1), Fla. Stat.

      To prove the crime of Fleeing to Elude a Law Enforcement Officer, the
State must prove the following three elements beyond a reasonable doubt:

         1. (Defendant) was operating a vehicle upon a street or highway in
            Florida.

         2. A duly authorized law enforcement officer ordered the defendant
            to stop or remain stopped.

      Give 3a or 3b as applicable.
         3. (Defendant), knowing [he] [she] had been ordered to stop by a duly
            authorized law enforcement officer,

               a. willfully refused or failed to stop the vehicle in compliance
                  with the order

                b. having stopped the vehicle, willfully fled in a vehicle in an
                   attempt to elude the officer.
      Definitions.
      “Operator” means any person who is in actual physical control of a
motor vehicle upon the highway [or who is exercising control over or steering
a vehicle being towed by a motor vehicle].

      Fla. Stat. § 316.003(53)
      “Street or highway” means the entire width between boundary lines of
every way or place of whatever nature when any part thereof is open to the
public for purposes of vehicular traffic.

      Fla. Stat. § 316.003(75)
      “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.



                                      -7-
                            Lesser Included Offenses

         FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER —
                             316.1935(1)
 CATEGORY ONE            CATEGORY TWO    FLA. STAT. INS. NO.
 Reckless Driving (if                    316.192(1)(b) 28.5
 there was evidence
 that the fleeing was in
 a motor vehicle)

 None
                          Disobedience to Police 316.072(3)         28.18
                          or Fire Department
                          Officials

                                    Comments

      For the category two lesser included offense, see Koch v. State, 39 So. 3d
464 (Fla. 2d DCA 2010).

      This instruction was adopted in 2000 [765 So. 2d 692] and amended in 2008
[976 So. 2d 1081], and 2011 [73 So. 3d 136], and 2015.

     28.7 FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER
                    (Siren and Lights Activated)
                       § 316.1935(2), Fla. Stat.

      To prove the crime of Fleeing to Elude a Law Enforcement Officer, the
State must prove the following three elements beyond a reasonable doubt:

      1. (Defendant) was operating a vehicle upon a street or highway in
         Florida.

      2. (Defendant), knowing [he] [she] had been directed to stop by a duly
         authorized law enforcement officer, willfully fled in a vehicle in an
         attempt to elude a law enforcement officer.

      3. The law enforcement officer was in an authorized law enforcement
         patrol vehicle with agency insignia and other jurisdictional markings


                                       -8-
         prominently displayed on the vehicle and with siren and lights
         activated.

      Definitions.
      “Operator” means any person who is in actual physical control of a
motor vehicle upon the highway [or who is exercising control over or steering
a vehicle being towed by a motor vehicle].

      Fla. Stat. § 316.003(53)
      “Street or highway” means the entire width between boundary lines of
every way or place of whatever nature when any part thereof is open to the
public for purposes of vehicular traffic.

      Fla. Stat. § 316.003(75)
      “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.

                            Lesser Included Offenses

     FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER —
                                316.1935(2)
 CATEGORY ONE           CATEGORY TWO           FLA. STAT. INS. NO.
 Fleeing to elude                              316.1935(1)   28.6
 Reckless Driving (if                          316.192(1)(b) 28.5
 there is evidence that
 the fleeing was in a
 motor vehicle)
                        Disobedience to Police
                        or Fire Department     316.072(3)    28.18
                        Officials

                                    Comments

      For the category two lesser included offense, see Koch v. State, 39 So. 3d
464 (Fla. 2d DCA 2010).


                                       -9-
      This instruction was adopted in 2000 [765 So. 2d 692] and amended in 2008
[976 So. 2d 1081], and 2011 [73 So. 3d 136] and 2015.

     28.8 FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER
      (Siren and Lights Activated with High Speed or Reckless Driving)
                         § 316.1935(3)(a), Fla. Stat.

      To prove the crime of Fleeing to Elude a Law Enforcement Officer, the
State must prove the following four elements beyond a reasonable doubt:

      1. (Defendant) was operating a vehicle upon a street or highway in
         Florida.

      2. (Defendant), knowing [he] [she] had been directed to stop by a duly
         authorized law enforcement officer, willfully fled in a vehicle in an
         attempt to elude a law enforcement officer.

      3. The law enforcement officer was in an authorized law enforcement
         patrol vehicle with agency insignia and other jurisdictional markings
         prominently displayed on the vehicle and with siren and lights
         activated.

      4. During the course of the fleeing or the attempt to elude, (defendant)
         drove at high speed or in any manner demonstrating a wanton
         disregard for the safety of persons or property.

      Definitions.
      “Operator” means any person who is in actual physical control of a
motor vehicle upon the highway [or who is exercising control over or steering
a vehicle being towed by a motor vehicle].

      Fla. Stat. § 316.003(53)
      “Street or highway” means the entire width between boundary lines of
every way or place of whatever nature when any part thereof is open to the
public for purposes of vehicular traffic.

      Fla. Stat. § 316.003(75)
      “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

                                     - 10 -
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.

                               Lesser Included Offenses

       FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER —
                                316.1935 (3)(a)
CATEGORY ONE              CATEGORY TWO           FLA. STAT.  INS. NO.
Fleeing to elude                                 316.1935(2) 28.7
Fleeing to elude                                 316.1935(1) 28.6
Reckless Driving (if      Reckless driving       316.192(1)  28.5
wanton disregard for the
safety of persons or
property is charged or if
there is evidence that
the fleeing was in a
motor vehicle)
                          Disobedience to Police
                          or Fire Department     316.072(3)  28.18
                          Officials

                                   Comments

     For the category two lesser included offense of Disobedience to Police, see
Koch v. State, 39 So. 3d 464 (Fla. 2d DCA 2010).

      This instruction was adopted in 2000 [765 So. 2d 692] and amended in 2008
[976 So. 2d 1081], and 2011 [73 So. 3d 136] and 2015.

   28.81(a) FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER
  (Siren and Lights Activated with High Speed or Reckless Driving Causing
                      Serious Bodily Injury or Death)
                          § 316.1935(3)(b), Fla. Stat.

     To prove the crime of Fleeing to Elude a Law Enforcement Officer, the
 State must prove the following five elements beyond a reasonable doubt:

      1. (Defendant) was operating a vehicle upon a street or highway in
         Florida.

                                      - 11 -
    2. (Defendant), knowing [he] [she] had been directed to stop by a duly
       authorized law enforcement officer, willfully fled in a vehicle in an
       attempt to elude a law enforcement officer.

    3. The law enforcement officer was in an authorized law enforcement
       patrol vehicle with agency insignia and other jurisdictional markings
       prominently displayed on the vehicle and with siren and lights
       activated.

    4. During the course of the fleeing or the attempt to elude, (defendant)
       drove at high speed or in any manner demonstrating a wanton
       disregard for the safety of persons or property.

    5. As a result of (defendant’s) fleeing or eluding at high speed or wanton
       disregard for safety, [he] [she] caused [the death of] [serious bodily
       injury to] [another person] [a law enforcement officer involved in
       pursuing or otherwise attempting to stop [his] [her] vehicle].

     Definitions.
     “Operator” means any person who is in actual physical control of a
motor vehicle upon the highway [or who is exercising control over or
steering a vehicle being towed by a motor vehicle].

    Fla. Stat. § 316.003(53)
    “Street or highway” means the entire width between boundary lines of
every way or place of whatever nature when any part thereof is open to the
public for purposes of vehicular traffic.

    Fla. Stat. § 316.003(75)
    “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

    Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
    “Willfully” means intentionally, knowingly, and purposely.




                                   - 12 -
                           Lesser Included Offenses

       FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER —
                                    316.1935(3)(b)
CATEGORY            CATEGORY          FLA. STAT.     INS. NO.
              ONE                TWO
Fleeing to elude                      316.1935(3)(a) 28.8
Fleeing to elude                      316.1935(2)    28.7
Fleeing to elude                      316.1935(1)    28.6
Reckless Driving Reckless driving     316.192(1)     28.5
(if wanton
disregard for the
safety of persons
or property is
charged or if there
is evidence that
the fleeing is in a
motor vehicle)
                    Disobedience to
                    Police or Fire    316.072(3)     28.18
                    Department
                    Officials

                                   Comments

     For the category two lesser included offense of Disobedience to Police, see
Koch v. State, 39 So. 3d 464 (Fla. 2d DCA 2010).

      This instruction was adopted in 2008 [976 So. 2d 1081] and amended in
2011 [73 So. 3d 136] and 2015.

            28.82(b) AGGRAVATED FLEEING OR ELUDING
      (Leaving a Crash Involving Injury or Death then Causing Serious
                           Bodily Injury or Death)
                   § 316.1935(4)(b) and § 316.027, Fla. Stat.

     To prove the crime of Aggravated Fleeing or Eluding, the State must
prove the following seven elements beyond a reasonable doubt:



                                      - 13 -
1. (Defendant) was the driver of a vehicle involved in a crash or accident
   occurring on public or private property resulting in [injury to] [the
   death of] any person.

2. (Defendant) knew or should have known that [he] [she] was involved
   in a crash or accident.

Give 3a if death is charged or 3b if injury is charged.
3.    a.     (Defendant) knew, or should have known from all of the
             circumstances, including the nature of the crash or
             accident, of the injury to or death of the person.

      b.    (Defendant) knew, or should have known from all of the
            circumstances, including the nature of the crash or
            accident, of the injury to the person.

Give 4a or 4b or both as applicable.
4.    (Defendant)

      a. willfully failed to stop at the scene of the crash or accident or
         as close to the crash or accident as possible and remain there
         until [he] [she] had given “identifying information” to the
         [injured person] [driver] [occupant][person attending the
         vehicle or other damaged property] and to any police officer
         investigating the crash or accident.

      b. willfully failed to render “reasonable assistance” to the injured
         person if such treatment appeared to be necessary or was
         requested by the injured person.

5.    A duly authorized law enforcement officer ordered (defendant) to
      stop.

6.    (Defendant), knowing [he][she] had been ordered to stop by a law
      enforcement officer, [willfully refused or failed to stop
      [his][her]vehicle in compliance with the order to stop] [and after
      having stopped in knowing compliance with the order to stop,
      willfully fled in a vehicle in an attempt to elude the law
      enforcement officer.]


                                - 14 -
      7.    As a result of (defendant) fleeing or eluding, [he] [she] caused
            [serious bodily injury to] [the death of] (name of victim).

      § 316.027, Fla. Stat.
      A driver has the legal duty to immediately stop [his] [her] vehicle at the
scene of the crash or accident or as close to the scene of the crash or accident
as possible and provide “identifying information.”

       If the State proves beyond a reasonable doubt that the defendant
willfully failed to give any part of the “identifying information” or willfully
failed to give reasonable assistance, the State satisfies this element of the
offense.

      Definitions.
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.

      Fla. Stat. § 316.062
      “Identifying information” means the name, address, vehicle registration
number, and, if available and requested, the exhibition of the defendant’s
license or permit to drive.

      “Reasonable assistance” includes carrying or making arrangement to
carry the injured person to a physician or hospital for medical treatment.

      Fla. Stat. § 316.003(75)
      “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

                            Lesser Included Offenses

                 AGGRAVATED FLEEING OR ELUDING
   (Leaving a Crash Involving Injury or Death and then Causing Serious
                     Injury Bodily Injury or Death) —
                         316.1935(4)(b) and 316.027
 CATEGORY ONE           CATEGORY TWO              FLA.STAT.     INS. NO.
Aggravated Fleeing                              316.1935(4)(a) 28.84
Fleeing to Elude LEO                            316.1935(1)    28.6


                                      - 15 -
Leaving Scene of a                                 316.027(1)(b)     28.4
Crash Accident
Involving Death
Leaving Scene of a                                 316.027(1)(a)     28.4
Crash Accident
Involving Injury
                          Fleeing to Elude LEO     316.1935(3)(b)    28.81
                          Fleeing to Elude LEO     316.1935(3)(a)    28.8
                          Fleeing to Elude LEO     316.1935(2)       28.7
Reckless Driving (if      Reckless Driving         316.192(1)(b)     28.5
there was evidence
that the fleeing was in
a motor vehicle)
                          Disobedience to Police
                          or Fire Department       316.072(3)        28.18
                          Officials

                                   Comments

     For the category two lesser included offense of Disobedience to Police, see
Koch v. State, 39 So. 3d 464 (Fla. 2d DCA 2010).

      See Mancuso v. State, 652 So. 2d 370 (Fla. 1995), State v. Dumas, 700 So.
2d 1223 (Fla. 1997), and State v. Dorsett, 158 So. 3d 557 (Fla. 2015).

      This instruction was adopted in 2008 [976 So. 2d 1081] and amended in
2011 [73 So. 3d 136] and 2015.

            28.83(c) AGGRAVATED FLEEING OR ELUDING
 (Leaving a Crash Involving Damage to a Vehicle or Property then Causing
                       Serious Bodily Injury or Death)
                   § 316.1935(4)(b) and § 316.061, Fla. Stat.

     To prove the crime of Aggravated Fleeing or Eluding, the State must
prove the following seven elements beyond a reasonable doubt:

      1. (Defendant) was the driver of a vehicle involved in a crash resulting
         only in damage [to a vehicle] [to property other than a vehicle] which
         was driven or attended by a person.


                                      - 16 -
      2. (Defendant) knew or should have known that [he] [she] was involved
         in a crash The crash resulted only in damage to a vehicle or other
         property.

      3. (Defendant) knew or should have known of the damage to [the
         vehicle] [the attended property] The [vehicle] [other property] was
         [driven] [attended] by [a person] [(name of person)].

      4. (Defendant) willfully failed to stop at the scene of the crash or as close
         to the crash as possible and remain there until [he] [she] had given
         “identifying information” to the [driver or occupant of the damaged
         vehicle] [person attending the damaged vehicle or property] [and to
         any police officer at the scene of the crash or who is investigating the
         crash.

      5. A duly authorized law enforcement officer ordered (defendant) to
         stop.

      6. (Defendant), knowing [he] [she] had been ordered to stop by a law
         enforcement officer, [willfully refused or failed to stop [his] [her]
         vehicle in compliance with the order to stop] [and after having
         stopped in knowing compliance with the order to stop, willfully fled
         in a vehicle in an attempt to elude the law enforcement officer].

      7. As a result of (defendant) fleeing or eluding, [he] she] caused [serious
          bodily injury to] [the death of] (name of victim).
      § 316.061, Fla. Stat.
      A driver has the legal duty to immediately stop [his] [her] vehicle at the
scene of the crash or as close to the scene of the crash as possible and provide
“identifying information.”

       If the State proves beyond a reasonable doubt that the defendant
willfully failed to give any part of the “identifying information,” the State
satisfies this element of the offense.

      Definitions.
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.



                                      - 17 -
      Fla. Stat. § 316.062(1).
      “Identifying information” means the name, address, vehicle registration
number, and, if available and requested, the exhibition of the defendant’s
license or permit to drive.

      Fla. Stat. § 316.003(75)
      “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

                           Lesser Included Offenses

                  AGGRAVATED FLEEING OR ELUDING
 (Leaving a Crash Involving Damage to a Vehicle or Property then Causing
         Serious Bodily Injury or Death) — 316.1935(4)(b) and 316.061
  CATEGORY ONE            CATEGORY TWO            FLA.STAT.        INS. NO.
Aggravated Fleeing                              316.1935(4)(a) 28.85
Fleeing to Elude LEO                            316.1935(1)       28.6
Leaving the Scene of a                          316.061           28.4(a)
Crash Involving
Damage to Vehicle or
Property
                         Fleeing to Elude LEO   316.1935(3)(b) 28.81
                         Fleeing to Elude LEO   316.1935(3)(a) 28.8
                         Fleeing to Elude LEO   316.1935(2)       28.7
Reckless Driving (if     Reckless Driving       316.192(1)(b)     28.5
there was evidence
that the fleeing was in
a motor vehicle)
                         Disobedience to Police 316.072(3)        28.18
                         or Fire Department
                         Officials

                                   Comments

     For the category two lesser included offense of Disobedience to Police, see
Koch v. State, 39 So. 3d 464 (Fla. 2d DCA 2010).




                                      - 18 -
      This instruction was adopted in 2008 [976 So. 2d 1081] and amended in
2011 [73 So. 3d 136] and 2015.

            28.84(d) AGGRAVATED FLEEING OR ELUDING
     (Leaving a Crash Involving Injury or Death then Causing Injury or
                       Property Damage to Another)
                   § 316.1935(4)(a) and § 316.027 Fla. Stat.

     To prove the crime of Aggravated Fleeing or Eluding, the State must
prove the following seven elements beyond a reasonable doubt:

      1. (Defendant) was the driver of a vehicle involved in a crash or accident
         occurring on public or private property resulting in [injury to] [the
         death of] any person.

      2. (Defendant) knew or should have known that [he] [she] was involved
         in a crash or accident.

      Give 3a if death is charged or 3b if injury is charged.
      3.    a.     (Defendant) knew, or should have known from all of the
                   circumstances, including the nature of the crash or
                   accident, of the injury to or death of the person.

            b.    (Defendant) knew, or should have known from all of the
                  circumstances, including the nature of the crash or
                  accident, of the injury to the person.

      Give 4a or 4b or both as applicable.
      4.    (Defendant)

            a. willfully failed to stop at the scene of the crash or accident or
               as close to the crash or accident as possible and remain there
               until [he] [she] had given “identifying information” to the
               [injured person] [driver] [occupant] [person attending the
               vehicle or other damaged property] and to any police officer
               investigating the crash or accident.

            b. willfully failed to render “reasonable assistance” to the injured
               person if such treatment appeared to be necessary or was
               requested by the injured person.

                                      - 19 -
      5.    A duly authorized law enforcement officer ordered (defendant) to
            stop.

      6.    (Defendant), knowing [he][she] had been ordered to stop by a law
            enforcement officer, [willfully refused or failed to stop
            [his][her]vehicle in compliance with the order to stop][and after
            having stopped in knowing compliance with the order to stop,
            willfully fled in a vehicle in an attempt to elude the law
            enforcement officer.]

      7.    As a result of (defendant) fleeing or eluding, [he] [she] caused [an
            injury to] [damage to the property of] (name of victim).

      § 316.027, Fla. Stat.
      A driver has the legal duty to immediately stop [his] [her] vehicle at the
scene of the crash or accident or as close to the scene of the crash or accident
as possible and provide “identifying information.”

       If the State proves beyond a reasonable doubt that the defendant
willfully failed to give any part of the “identifying information” or willfully
failed to give reasonable assistance, the State satisfies this element of the
offense.

      Definitions.
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.

       Fla. Stat. § 316.062
      “Identifying information” means the name, address, vehicle registration
number, and, if available and requested, the exhibition of the defendant’s
license or permit to drive.

      “Reasonable assistance” includes carrying or making arrangement to
carry the injured person to a physician or hospital for medical treatment.

      Fla. Stat. § 316.003(75)
      “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

                                      - 20 -
                           Lesser Included Offenses

                  AGGRAVATED FLEEING OR ELUDING
   (Leaving a Crash Involving Injury or Death and then Causing Injury or
         Property Damage to Another) — 316.1935(4)(a) and § 316.027
  CATEGORY ONE           CATEGORY TWO            FLA.STAT.       INS. NO.
Fleeing to Elude LEO                           316.1935(1)      28.6
Leaving Scene of a                             316.027(1)(b)    28.4
Crash Accident
Involving Death
Leaving Scene of a                             316.027(1)(a)    28.4
Crash Accident
Involving Injury
                        Fleeing to Elude LEO   316.1935(3)(b) 28.81
                        Fleeing to Elude LEO   316.1935(3)(a) 28.8
                        Fleeing to Elude LEO   316.1935(2)      28.7
Reckless Driving (if    Reckless Driving       316.192(1)(b)    28.5
there was evidence
that the fleeing was in
a motor vehicle)
                        Disobedience to Police
                        or Fire Department     316.072(3)       28.18
                        Officials

                                   Comments

     For the category two lesser included offense of Disobedience to Police, see
Koch v. State, 39 So. 3d 464 (Fla. 2d DCA 2010).

      See Mancuso v. State, 652 So. 2d 370 (Fla. 1995), State v. Dumas, 700 So.
2d 1223 (Fla. 1997), and State v. Dorsett, 158 So. 3d 557 (Fla. 2015).

      This instruction was adopted in 2008 [976 So. 2d 1081] and amended in
2011 [73 So. 3d 136] and 2015.




                                      - 21 -
            28.85(e) AGGRAVATED FLEEING OR ELUDING
 (Leaving a Crash Involving Damage to a Vehicle or Property then Causing
                  Injury or Property Damage to Another)
                   § 316.1935(4)(a) and § 316.061, Fla. Stat.

     To prove the crime of Aggravated Fleeing or Eluding, the State must
prove the following seven elements beyond a reasonable doubt:

     1. (Defendant) was the driver of a vehicle involved in a crashresulting
        only in damage [to a vehicle] [to property other than a vehicle] which
        was driven or attended by a person.

     2. (Defendant) knew or should have known that [he] [she] was involved
        in a crashThe crash resulted only in damage to a vehicle or other
        property.

     3. (Defendant) knew or should have known of the damage to [the
        vehicle] [the attended property]The [vehicle] [other property] was
        [driven] [attended] by [a person] [(name of person)].

     4. (Defendant) willfully failed to stop at the scene of the crash or as close
        to the crash as possible and remain there until [he] [she] had given
        “identifying information” to the [driver or occupant of the damaged
        vehicle] [person attending the damaged vehicle or property] [and to
        any police officer at the scene of the crash or who is investigating the
        crash].

     5. A duly authorized law enforcement officer ordered (defendant) to
        stop.

     6. (Defendant), knowing [he] [she] had been ordered to stop by a law
        enforcement officer, [willfully refused or failed to stop [his] [her]
        vehicle in compliance with the order to stop] [and after having
        stopped in knowing compliance with the order to stop, willfully fled
        in a vehicle in an attempt to elude the law enforcement officer].

     7. As a result of (defendant) fleeing or eluding, [he] [she] caused [injury
        to] [damage to the property of] (name of victim).




                                     - 22 -
      § 316.061, Fla. Stat.
      A driver has the legal duty to immediately stop [his] [her] vehicle at the
scene of the crash or as close to the scene of the crash as possible and provide
“identifying information.”

       If the State proves beyond a reasonable doubt that the defendant
willfully failed to give any part of the “identifying information,” the State
satisfies this element of the offense.

      Definitions.
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987)
      “Willfully” means intentionally, knowingly, and purposely.

      Fla. Stat. § 316.062(1)
      “Identifying information” means the name, address, vehicle registration
number, and, if available and requested, the exhibition of the defendant’s
license or permit to drive.

      Fla. Stat. § 316.003(75)
      “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

                           Lesser Included Offenses

                 AGGRAVATED FLEEING OR ELUDING
(Leaving A Crash Involving Damage to a Vehicle or Property then Causing
   Injury or Property Damage to Another) — 316.1935(4)(a) and 316.061
 CATEGORY ONE           CATEGORY TWO          FLA.STAT.        INS. NO.
Fleeing to Elude LEO                        316.1935(1)       28.6
Leaving the Scene of a                      316.061           28.4(a)
Crash Involving
Damage to Vehicle or
Property
                       Fleeing to Elude LEO 316.1935(3)(b) 28.81
                       Fleeing to Elude LEO 316.1935(3)(a) 28.8
                       Fleeing to Elude LEO 316.1935(2)       28.7




                                      - 23 -
Reckless Driving (if      Reckless Driving         316.192(1)(b)     28.5
there was evidence
that the fleeing was in
a motor vehicle)
                          Disobedience to Police   316.072(3)        28.18
                          or Fire Department
                          Officials

                                   Comments

     For the category two lesser included offense of Disobedience to Police, see
Koch v. State, 39 So. 3d 464 (Fla. 2d DCA 2010).

      This instruction was adopted in 2008 [976 So. 2d 1081] and amended in
2011 [73 So. 3d 136], and 2015.

   28.18 FAILURE TO OBEY THE LAWFUL ORDER OF A [POLICE]
                  [FIRE] [TRAFFIC] OFFICIAL
                      § 316.072(3), Fla. Stat.

       To prove the crime of Failure to Obey the Lawful Order of a (insert type
of official from the list in § 316.072(3) Fla. Stat.), the State must prove the
following five elements beyond a reasonable doubt:

      2.    (Defendant) was [operating a [vehicle] [bicycle]] [walking] upon [a
            state-maintained highway] [county-maintained highway]
            [municipal street or alley] [place where vehicles have the right to
            travel].

      3.    (Name of official) gave a lawful [order] [or] [direction] to
            (defendant) regarding the operation of a vehicle or bicycle or the
            movement of a pedestrian.

      4.    At the time, (name of official) was acting in [his] [her] capacity as
            a [law enforcement officer] [traffic crash investigation officer]
            [traffic infraction enforcement officer] [member of the fire
            department who was at the scene of a fire, rescue operation, or
            other emergency].



                                      - 24 -
      5.    (Defendant) knew that [he] [she] had been given a[n] [order]
            [direction] by a [law enforcement officer] [traffic crash
            investigation officer] [traffic infraction enforcement officer]
            [member of the fire department who was at the scene of a fire,
            rescue operation, or other emergency].

      6.    (Defendant) willfully failed to obey [or] [willfully refused to
            comply] with the [order] [or] [direction] given.

      Definitions. Give as applicable.
      § 316.003(75), Fla. Stat.
      A “vehicle” is every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway, excepting
devices used exclusively upon stationary rails or tracks.

    Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
    “Willfully” means intentionally, knowingly, and purposely.

       § 316.003(2), Fla. Stat.
       A “bicycle” is every vehicle propelled solely by human power, and
every motorized bicycle propelled by a combination of human power and an
electric helper motor capable of propelling the vehicle at a speed of not more
than 20 miles per hour on level ground upon which any person may ride,
having two tandem wheels, and including any device generally recognized as a
bicycle though equipped with two front or two rear wheels. The term does not
include such a vehicle with a seat height of no more than 25 inches from the
ground when the seat is adjusted to its highest position or a scooter or similar
device.

      § 316.640, Fla. Stat.
      A “traffic crash investigation officer” is an individual who successfully
completed instruction in traffic accident investigation and court presentation
through the Selective Traffic Enforcement Program as approved by the
Criminal Justice Standards and Training Commission and funded through
the National Highway Traffic Safety Administration or a similar program
approved by the Criminal Justice Standards and Training Commission, and
who is employed by (insert relevant agency listed in § 316.640, Fla. Stat.).




                                      - 25 -
      § 316.640, Fla. Stat.
      A “traffic infraction enforcement officer” is an individual who
successfully completed instruction in traffic enforcement procedures and
court presentation through the Selective Traffic Enforcement Program as
approved by the Division of Criminal Justice Standards and Training of the
Department of Law Enforcement, or through a similar program, and who is
employed by (insert relevant agency listed in § 316.640, Fla. Stat.).

      Note to judge: A special instruction may be necessary when the defendant
claims the order or direction was not lawful.

                           Lesser Included Offenses

            FAILURE TO OBEY — 316.072(3)
 CATEGORY ONE   CATEGORY TWO     FLA. STAT.                       INS. NO.
 None
                Attempt          777.04(1)                        5.1

                                   Comment

      This instruction was adopted in 2015.




                                      - 26 -